Name: Commission Regulation (EEC) No 3414/83 of 2 December 1983 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12 . 83 Official Journal of the European Communities No L 341 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3414 / 83 of 2 December 1983 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in , Annex I. Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . (&lt;) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 341 / 2 Official Journal of the European Communities 6 . 12 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission 6 . 12 . 83 Official Journal of the European Communities No L 341 / 3 ANNEX I Notice of invitation to tender (M Description of the lot A B C D 1 . Programme ( a ) legal basis ( b ) purpose 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 2. Recipient NGO 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 550 tonnes 505 tonnes 290 tonnes 420 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German Belgian Irish 9 . Specific characteristics l 10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous ( 3 )( 4 ) ( 3 )( 4 )( 5 ) ( 3 ) ( 4 ) No L 341 /4 Official Journal of the European Communities 6 . 12 . 83 Description of the lot E 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( 1?) purpose Commission Decision of 29 July 1 983 2 . Recipient Licross 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN ETHIOPIA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 6 . 12 . 83 Official Journal of the European Communities No L 341 / 5 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 300 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 20 kilograms 1 1 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous C) No L 341 / 6 Official Journal of the European Communities 6 . 12 . 83 Description of the lot G 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination } SÃ o TomÃ © and Principe 4. Stage and place of delivery cif SÃ o TomÃ © 5 . Representative of the recipient Ministerio do commercio , Empresa comercio externo (Ecomex), caixa postal 31 , SÃ o TornÃ © ( telex 208 ECOMEX) 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  1 0. Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DEMOCRATICA DE SÃ O TOMÃ  E PRINCIPE' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 6 . 12 . 83 Official Journal of the European Communities No L 341 / 7 Description of the lot H 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination } Burundi 4 . Stage and place of delivery Free-at-destination Laiterie centrale de Bujumbura (Burundi ) via Mombasa (Kenya ) 5 . Representative of the recipient Directeur de la Laiterie centrale de Bujumbura , boÃ ®te postale 979 ( tel . 4806 and 6146 ; telex (cabine publique) 81 BUJUMBURA) 6 . Total quantity 25 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'BUTTEROIL / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU BURUNDI' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 341 / 8 6 . 12 . 83Official Journal of the European Communities Description of the lot 1 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination } Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient SE Sr. Aranda da Silva , Ministro do Comercio interno da RPM, Maputo (Mozambique) ( telex 6-243 PRPM MO) 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'BUTTEROIL / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 29 February 1984 ( b) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  6 . 12 . 83 Official Journal of the European Communities No L 341 / 9 Description of the lot K 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1039 / 82 (b ) purpose (EEC) No 1040/ 82 2 . Recipient World Food Programme 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 140 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 20 kilograms 1 1 . Supplementary markings on the packaging 'ANGOLA 2507 / OLEO DE MANTEIGA / LUANDA / FORNECIDO PELO PROGRAMMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : ( a ) shipment period Before 15 February 1984 (b) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 341 / 10 Official Journal of the European Communities 6 . 12 . 83 Description of the lot L 1 . Programme Council Regulations : 1982 (a) legal basis (EEC) No 1039 / 82 ( b) purpose (EEC) No 1040 / 82 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 206 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2352 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  6 . 12 . 83 Official Journal of the European Communities No L 341 / 11 Description of the lot M 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Massawa 5 . Representative of the recipient ( 2 )  6 . Total quantity 250 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: Ã Ã ¤Ã  / 85 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MASSAWA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 341 / 12 Official Journal of the European Communities 6 . 12 . 83 Notes: (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient at the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination ), c / o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 , rue de la Loi , B-1049 Brussels . ( 5 ) To be delivered on standard pallets  40 bags (cartons ) each pallet  wrapped in plastic shrinked cover . ( 6 ) Shipment to take place in 20-foot containers . Conditions : shippers  count, load and stowage (cls). 6 . 12 . 83 Official Journal of the European Communities No L 341 / 13 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 550 30 AATM Chile Chile / AATM / 91711 / Valparaiso / AcciÃ ³n de AATM / Destinado Ã la distribuciÃ ³n gra ­ tuita 250 Caritas G Chile Chile / Caritas G / 90435 / Valparaiso / AcciÃ ³n de Caritas G / Destinado Ã la distribu ­ ciÃ ³n gratuita l 178 Caritas G Chile Chile / Caritas / 90436 / Talcahuano / AcciÃ ³nde Caritas G / Destinado Ã la distribuciÃ ³ngratuita 34 Caritas G Chile Chile / Caritas / 90437 / Coquimbo / AcciÃ ³n de Caritas G / Destinado Ã la distribuciÃ ³n gratuita 38 Caritas G Chile Chile / Caritas / 90438 / Antofagsta / AcciÃ ³n de Caritas G / Destinado Ã la distribuciÃ ³n gratuita 20 DWH Chile Chile / DWH / 92806 / Valparaiso / AcciÃ ³n de DWH / Destinado Ã la distribuciÃ ³n gra ­ tuita B 505 20 ASNC Sudan Sudan / ASNC / 94104 / Port Sudan / Action of ASNC / For free distribution 25 ULF Guinea Bissau Guinea Bissau / ULF / 91204 / Bissau / Action of ULF / For free distribution 20 ASNC Sierra Leone Sierra Leone / ASNC / 94105 / Freetown / Action of ASNC / For free distribution 100 CRS Haute-Volta Haute-Volta / Cathwel / 90127 / Ouaga ­ dougou via Abidjan / Action du CRS / Pour distribution gratuite 40 Caritas I SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Caritas / 90607 / Dakar / Action de Caritas I / Pour distribution gratuite 40 Caritas B Rwanda Rwanda / Caritas B / 90211 / Kigali via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite No L 341 / 14 Official Journal of the European Communities 6 . 12 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 45 Caritas G Uganda Uganda / Caritas / 90439 / Kampala via Mombasa / Action of Caritas G / For free distribution I 15 Caritas N Tanzania Tanzania / Caritas / 90319 / Dar es Salaam /Action of Caritas N / For free distribution 15 DKW Kenya Kenya / DKW / 92315 / Mombasa t Action of DKW / For free distribution 10 DKW Uganda Uganda / DKW / 92316 / Kampala via Mombasa / Action of DKW / For free distri ­ bution 25 DKW Uganda Uganda / DKW / 92317 / Kampala via / Mombasa / Action of DKW / For free distri ­ bution 10 DKW Uganda Uganda / DKW / 92318 / Kampala via Mombasa / Action of DKW / For free distri ­ bution 25 DKW Sudan Sudan / DKW / 92319 / Juba via Mombasa / Action of DKW / For free distribution 10 DKW Sudan Sudan / DKW / 92320 / Juba via Mombasa / Action of DKW / For free distribution 15 DKW Tanzania Tanzania / DKW / 92321 / Dar es Salaam / Action of DKW / For free distribution 30 DKW Mozambique Mozambique / DKW / 92322 / Maputo / AcÃ §Ã ¢o do DKW / Destinado Ã distribuiÃ §Ã £o gratuita 60 DIA Sudan Sudan / DLA / 91106 / Port Sudan / Action of DIA / For free distribution C 290 200 Caritas B Zaire ZaÃ ¯re / Caritas B / 90210 / Matadi / Action de Caritas B / Pour distribution gratuite 50 Caritas G Ethiopia Ethiopia / Caritas G / 90450 / Assab / Action of Caritas G / For free distribution 40 Caritas G Ethiopia Ethiopia / Caritas / 90451 / Action of Caritas G / For free distribution / Asmara 6 . 12 . 83 Official Journal of the European Communities No L 341 / 15 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding - van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking D 420 20 ASNC Indonesia Indonesia / ASNC / 94106 / Action ofASNC / For free distribution / Djakarta 45 Caritas G Lebanon Lebanon / Caritas / 90440 / Beyrouth / Action of Caritas G / For free distribution 15 WCC Lebanon Lebanon / WCC / 90711 / Beyrouth / Action of WCC / For free distribution 15 Caritas N Bolivia Bolivia / Caritas / 90318 / Sta . Cruz via Buenos Aires / AcciÃ ³n de Caritas N / Desti ­ nado Ã la distribuciÃ ³n gratuita 20 CRS Sri Lanka Sri Lanka / Cathwel / 90128 / Colombo / Action of CRS / For free distribution 15 CRS Jamaica Jamaica / Cathwel / 90126 / Kingston / Action of CRS / For free distribution 15 CRS Jordan Jordan / Cathwel / 90129 / Asaba / Action of CRS / For free distribution 25 CWH Sri Lanka Sri Lanka / DWH / 92804b / Colombo / Action of CWH / For free distribution 15 DWH HaÃ ¯ti HaÃ ¯ti / DWH / 92805 / Port-au-Prince / Action du DWH / Pour distribution gratuite 15 DWH Nicaragua Nicaragua / DWH / 92807 / Corinto / Action du DWH / Pour distribution gratuite 15 Oxfam B Algeria Algeria / Oxfam B / 90806 / Alger / Action de l'Oxfam B / Pour distribution gratuite 150 WCC Algeria Algeria / WCC / 90710 / Alger / Action du WCC / Pour distribution gratuite 40 CAM India India / CAM / 92006 / Bombay / Action of CAM / For free distribution 15 CAM Philippines Philippines / CAM / 92007 / Manila / Action of CAM / For free distribution